      Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 1 of 9
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                              May 27, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                       §
                                               §
                                               §
                                               §
VS.                                            §   CRIMINAL NO. H-12-600-2
                                               §
EARNEST GIBSON, IV                             §
                                               §
                                               §

  MEMORANDUM AND ORDER FOR RECOMMENDING THAT THE BOP ORDER
    THE DEFENDANT’S TEMPORARY RELEASE TO A TWO-YEAR PERIOD OF
   SUPERVISED RELEASE CONDITIONED ON HOME CONFINEMENT, WITH A
          REQUIRED RETURN TO PRISON AFTER THE TWO YEARS.

       Earnest Gibson, IV, a federal prison inmate, asks the court to grant his motion for

compassionate release by requiring him to spend the rest of the sentence in home confinement, as

a condition of supervised release. (Docket Entry Nos. 858, 860). He moved under 18 U.S.C.

§ 3582(c)(1)(A), relying on the threat of infection from the COVID-19 virus and his

susceptibility to severe symptoms because of his underlying medical conditions.               The

government opposed the motion, and the court appointed the Federal Public Defender to

represent Gibson in the matter. (Docket Entry Nos. 859, 863). Defense counsel replied to the

government’s opposition, the government filed a surreply, and defense counsel filed a sur-

surreply. (Docket Entry Nos. 867, 869, 871).

       The court has carefully considered the briefs, the record, and the applicable law. They

present a close case. On the one hand, while the exhaustion requirement is met, Gibson is not

presently infected with COVID-19, and the BOP is making efforts to reduce the risk that he and

others will be infected. On the other hand, Gibson clearly has a number of the factors that are
     Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 2 of 9



known to contribute to severe illness and even death if he becomes infected. Almost all jails and

detention facilities have had outbreaks of COVID-19 that are extraordinarily difficult to contain

with available resources, manpower, and space, despite strenuous efforts.          After careful

consideration, the court strongly recommends that the BOP transfer Gibson to home confinement

for two years before serving his remaining sentence in BOP custody. At bottom, the reason is

simple. Gibson’s crime of conviction is serious and the sentence is long as a result. But he did

not commit a capital offense, and requiring him to remain in prison during the pandemic may be

a death sentence. That cannot be tolerated.

       The reasons for this result are explained below.

I.     Background

       Gibson was convicted on five counts related to his role in a Medicare-fraud scheme that

resulted in $160 million in false claims. The district court sentenced Gibson to a 240-month

prison sentence and ordered $7,518,480.11 in restitution. The Fifth Circuit affirmed Gibson’s

conviction in United States v. Gibson, 875 F.3d 179 (5th Cir. 2017). Gibson is incarcerated at

the Forrest City FCI in Arkansas.

       The Presentence Report describes Gibson’s role in the scheme.           Gibson was the

administrator of a partial hospitalization program, Devotions Care Solutions, which was a

satellite program of Riverside Hospital. An undercover investigation revealed that Riverside was

the center of an extensive scheme involving fraudulent claims for Medicare-reimbursed partial

hospitalization program services, including services allegedly provided by Devotions Care. As

Devotions Care’s administrator, Gibson admitted patients who were ineligible for the program’s

services, directed his employees to bill Medicare for services that were not provided, and paid

kickbacks for patient referrals to his program. Many of the Devotions Care patients suffered


                                                2
      Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 3 of 9



from substance abuse problems and psychological conditions, making it easy to use them in

carrying out the fraud scheme. Gibson was held accountable for over $20 million in claims as

the fraud loss amount.

        The PSR assessed Gibson’s offense level at 43, including enhancements for knowing that

victims of the scheme were vulnerable, for his role as a manager in the scheme, and for his

money-laundering activities. The PSR calculated Gibson’s criminal history score at I. The court

sentenced Gibson below the Guideline range, to a 240-month prison term. He has spent nearly

five years in prison, a quarter of his sentence. He asks the court to reduce his sentence to time

served and to add a home-confinement condition, based on compassionate release in the face of

the COVID-19 pandemic. The government opposes, based on a failure to exhaust and on

Gibson’s inability to satisfy the criteria for the relief he seeks.

II.     Exhaustion

        Before filing a compassionate release motion in federal court, a defendant must first

exhaust administrative procedures. Under 18 U.S.C. § 3582(c)(1)(A), a court may reduce a term

of imprisonment on finding “extraordinary and compelling reasons,” consistent with Guideline

policy statements. Under the statute, as amended by the First Step Act, the court may act “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

        According to defense counsel, Gibson emailed a request on April 9, 2020, to the Forrest

City FCI warden, requesting home confinement under the First Step Act and the CARES Act.


                                                    3
       Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 4 of 9



(Docket Entry No. 867 at 11). The government responds that because Gibson asked the Warden

for home confinement rather than a sentence reduction, he did not exhaust his administrative

remedies. This argument is unpersuasive. Gibson did not ask for release without conditions. He

did ask to serve his sentence on home confinement, even expressing willingness to surrender to

custody after the COVID-19 pandemic has ended. This meets the purpose and spirit, and the

facial meaning, of the exhaustion requirement. Alternatively, even if the steps he took fail to

meet the literal requirements to exhaust, they justify waiving the need for additional steps that

would lead the court to find a failure to exhaust. See, e.g., Valentine v. Collier, 956 F.3d 797,

807 (5th Cir. 2020) (Higginson, J., concurring) (“Several courts have concluded that this

requirement is not absolute and that it can be waived by the government or by the court,

therefore justifying an exception in the unique circumstances of the COVID-19 pandemic.”);

United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *6 (S.D.N.Y. Apr. 14, 2020)

(the exhaustion requirement is not jurisdictional and can be waived).

         Gibson also showed extraordinary and compelling reasons justifying compassionate

release to home confinement for the duration of the pandemic. The merits analysis is set out

below.

III.     The Merits

         Section 3582(c)(1)(A)(ii) requires any sentence reduction to be “consistent with

applicable   policy   statements   issued   by   the   Sentencing       Commission.”   18   U.S.C.

§ 3582(c)(1)(A)(ii). The policy statement allows a reduction for “extraordinary and compelling

reasons,” only if the reasons are “consistent with this policy statement.” U.S. SENTENCING

GUIDELINES MANUAL § 1B1.13(1)(A), (3) (U.S. SENTENCING COMM’N 2018). Application Note

1 explains that “extraordinary and compelling reasons exist under any of the circumstances set


                                                 4
     Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 5 of 9



forth below.” Id. § 1B1.13 cmt. n.1. These circumstances are: (a) suffering from a terminal

illness or other medical condition “that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility and from which he or she is

not expected to recover”; (b) being at least 65 years old and “experiencing a serious deterioration

in physical or mental health because of the aging process” and having “served at least 10 years or

75 percent of his or her term of imprisonment, whichever is less”; (c) the “death or incapacitation

of the caregiver of the defendant’s minor child or minor children” or the “incapacitation of the

defendant’s spouse or registered partner when the defendant would be the only available

caregiver for the spouse or registered partner”; or (d) “[a]s determined by the Director of the

Bureau of Prisons, . . . an extraordinary and compelling reason other than, or in combination

with, the [above] reasons.” Id. § 1B1.13 cmt. n.1.

       Courts differ on whether Application Note 1 remained binding after Congress passed the

First Step Act. Compare United States v. Cantu, 423 F. Supp. 3d 345, 352 (S.D. Tex. 2019)

(“U.S.S.G. § 1B1.13 cmt. n.1(D) no longer describes an appropriate use of sentence-modification

provisions and is thus not part of the applicable policy statement binding the Court.”), with

United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020) (the

district court did not err by considering § 1B1.13 commentary when determining whether an

“extraordinary and compelling reason” existed that warranted a sentence reduction).

       Gibson states that his underlying preexisting conditions increase the risk of severe

symptoms if he is infected with COVID-19. At this time, he has tested negative for the virus.

While Gibson is in his forties, below the more vulnerable ages, he suffers from hypertension,

severe obesity, and type II diabetes. All are known comorbidity factors in cases of COVID-19

infection. Gibson cites the high number of positive inmate cases at the Forrest City FCI, which


                                                5
     Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 6 of 9



has the highest number of COVID-19 positive inmates of any federal prison: 363 as of May 22,

2020. (Docket Entry No. 872 at 3). Gibson argues that his two-and-one half years of pretrial

release that he served without incident, his status as a nonviolent, first-time offender, and his

plan to live with his mother after release, all support a sentence reduction.

       Gibson’s reasons show the “extraordinary and compelling reasons” necessary for a

sentencing reduction under § 3582(c)(1)(A). Although he recently tested negative for the virus,

that is only as of the moment of the test. The high number of cases at the FCI makes it more

likely that the longer he remains there, the higher the risk of infection. While his medical

condition is not presently terminal, he does suffer from serious physical or other medical

conditions—diabetes, severe obesity, and hypertension—that “substantially diminishes” his

ability “to provide self-care”—remaining free of the most severe COVID-19 symptoms—“within

the environment of a correctional facility.” U.S.S.G § 1B1.13 cmt. n.1(A). If he were to

contract COVID-19, his underlying conditions mean that he would be at high risk of severe

symptoms, from which he would not be expected to recover fully. Id. § 1B1.13 cmt. n.1(A).

These facts provide “extraordinary and compelling reasons” for compassionate release to home

confinement.

       The court recognizes, and credits, BOP’s implementation of a number of steps to mitigate

the risks of COVID-19 transmission in the BOP institutions. These steps include providing

inmates with masks, hand sanitizer, and hand soap, isolating inmates located in the pods that

have the most positive cases, and allowing the CDC to set up a testing center at the Forrest City

FCI. But as Gibson points out, the BOP’s efforts to manage the outbreak at Forrest City have

proven insufficient. Gibson cites its practice of “cohorting” inmates who have tested positive

together, which the CDC recommends against for those at higher risk of severe illness. Despite


                                                  6
     Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 7 of 9



attempting to separate those who test positive and those who are both symptomatic and test

positive from other inmates, the Forrest City FCI has seen a nearly 600 percent increase in

positive inmates within a short period.

       The grave risks of the COVID-19 virus are heightened for Gibson by the enhanced risks

presented when individuals are required to live together in close quarters and by his own

comorbidity factors. Gibson has shown extraordinary and compelling reasons that would justify

compassionate release to home confinement during the COVID-19 pandemic.

       The § 3553(a) factors support this result. See 18 U.S.C. § 3582(c)(1)(A); United States v.

Agomuoh, No. 16-20196, 2020 WL 2526113, at *10 (E.D. Mich. May 18, 2020) (the § 3553(a)

factors supported compassionate release for an inmate convicted of Medicare fraud); United

States v. Musleh, No. 18-197 (S.D. Tex. April 22, 2020), ECF No. 217, 218 (wire fraud); United

States v. Brannan, No. 15-80 (S.D. Tex. April 2, 2020), ECF No. 286 (bank fraud). Gibson has

served five years, a quarter of his sentence, in custody. His criminal history is I, and he has had

no history of violence in or out of prison. While his codefendants and other participants in the

Riverside Hospital scheme had their sentence-reduction motions denied, see, e.g., Order Denying

Motion for Compassionate Release, May 5, 2020, ECF 865; Order, United States v. Mazkouri,

No. 4:16-cr-213 (S.D. Tex. May 5, 2020), ECF 187, none of these offenders had Gibson’s

comorbidity factors; some were in facilities with outbreaks less severe than the Forrest City FCI,

which is the federal prison with the largest COVID-19 outbreak in the country; and others

presented distinguishable facts that undermined their compassionate release motions.

       The court finds that Gibson exhausted his administrative remedies and that he has shown

extraordinary and compelling reasons that would warrant release from custody and a lengthy

term of supervised release. But Gibson’s felony convictions each carry a statutory maximum of


                                                7
     Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 8 of 9



three years of supervised release, to run concurrently. See 18 U.S.C. § 3624(e) (“The term of

supervised release commences on the day the person is released from imprisonment and runs

concurrently with any Federal, State, or local term of probation or supervised release or parole

for another offense to which the person is subject or becomes subject during the term of

supervised release.”). The court finds that reducing his custodial sentence to time served, and

imposing only 3 years of supervised release—the maximum amount allowed for Gibson’s

convictions—is disproportionate to the 180 months that remain in Gibson’s sentence.

       Nor does this court have the power to order the BOP to transfer Gibson to home

confinement for the duration of the pandemic. See United States v. Barber, No. 6:18-cr-446-AA,

2020 WL 2404679, at *5 n.8 (D. Or. May 12, 2020) (citing 18 U.S.C. § 3621(b)) (“The Court

notes that an alternative solution would be for defendant to be transferred to home confinement

while recovering from the virus until the current crisis passes. He could recover and then return

to custody to complete his current sentence. However, Congress has not given courts this tool,

rather only BOP has discretion take such an action.”); United States v. Jones, 17-cr-70-VC-1,

2020 WL 1814616, at *1 (N.D. Cal. Apr. 10, 2020) (“The Court is without power to order a

transfer; that discretion is committed to the Bureau of Prisons.”). But the BOP must consider

“any statement by the court that imposed the sentence” when considering whether to transfer a

prisoner.   18 U.S.C. § 3621(b).       This court strongly recommends, based on Gibson’s

extraordinary and compelling circumstances that would otherwise warrant reducing his custodial

sentence to time served and imposing supervised release, that the BOP transfer Gibson to home

confinement for a two-year period before serving his remaining sentence in BOP custody. The

court also recommends that the BOP impose the remaining conditions for supervised release in

the original judgment during the home confinement period.


                                               8
      Case 4:12-cr-00600 Document 875 Filed on 05/27/20 in TXSD Page 9 of 9



IV.    Conclusion

       The court denies Gibson’s request for compassionate release and strongly recommends

that the BOP transfer Gibson to home confinement for two years.

              SIGNED on May 27, 2020, at Houston, Texas.


                                           _______________________________________
                                                        Lee H. Rosenthal
                                                 Chief United States District Judge




                                              9
